                                                                                                 Case 2:19-cv-00810-JAD-NJK Document 15 Filed 01/30/20 Page 1 of 2



                                                                                           1   Anthony L. Martin
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                           3   Dana B. Salmonson
                                                                                               Nevada Bar No. 11180
                                                                                           4   dana.salmonson@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                           7   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888

                                                                                           9   Attorneys for Defendant Sodexo, Inc.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10                                UNITED STATES DISTRICT COURT
                                                                                          11                                 FOR THE DISTRICT OF NEVADA
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               RODRIGO PADILLA, an Individual;                      Case No.: 2:19-cv-00810-JAD-NJK
                                                                                          13
                                                         Telephone: 702.369.6800




                                                                                                                     Plaintiff,
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14                                                          STIPULATION AND ORDER TO
                                                                                               vs.                                                     DISMISS, WITH PREJUDICE
                                                                                          15
                                                                                               SODEXO, INC., a Foreign Corporation,
                                                                                          16   DOES I-X; and ROE CORPORATIONS I-X,                                ECF No. 15

                                                                                          17                         Defendant.

                                                                                          18

                                                                                          19           IT IS HEREBY STIPULATED, by and between Defendant Sodexo, Inc. (“Defendant”) and
                                                                                          20   Plaintiff Rodrigo Padilla (“Plaintiff”), and through their respective undersigned counsel, that all
                                                                                          21   claims Plaintiff had or may have had against Defendant, that are contained in, reasonably related to,
                                                                                          22   or could have been brought in the above-captioned action, are hereby dismissed, with prejudice, in
                                                                                          23   their entirety.
                                                                                          24   ...
                                                                                          25   ...
                                                                                          26   ...
                                                                                          27   ...
                                                                                          28   ...
                                                                                                 Case 2:19-cv-00810-JAD-NJK Document 15 Filed 01/30/20 Page 2 of 2



                                                                                           1          Each party is to bear their own fees and costs.
                                                                                           2   DATED this 30th day of January, 2020.           DATED this 30th day of January, 2020.
                                                                                           3   HKM EMPLOYMENT ATTORNEYS LLP                    OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                           4                                                   P.C.

                                                                                           5   /s/ Marta D. Kurshumova                         /s/ Dana B. Salmonson
                                                                                               Jenny L. Foley, Ph.D.                           Anthony L. Martin
                                                                                           6   Nevada Bar No. 9017                             Nevada Bar No. 8177
                                                                                               Marta D. Kurshumova                             Dana B. Salmonson
                                                                                           7
                                                                                               Nevada Bar No. 14728                            Nevada Bar No. 11180
                                                                                           8   1785 E. Sahara, Suite 300                       Wells Fargo Tower
                                                                                               Las Vegas, NV 89104                             Suite 1500
                                                                                           9   Attorneys for Plaintiff                         3800 Howard Hughes Parkway
                                                                                                                                               Las Vegas, NV 89169
                                                                                          10                                                   Attorneys for Defendant
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11

                                                                                          12                                                ORDER
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13           Based
                                                                                                      IT         the parties' stipulation [ECF No. 15] and good cause appearing, IT IS
                                                                                                         IS SOonORDERED.
                                                                                               HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14   bear its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.
                                                            Wells Fargo Tower




                                                                                          15                                                UNITED STATES DISTRICT COURT JUDGE

                                                                                          16
                                                                                                                                             _________________________________
                                                                                          17                                                U.S. District Judge Jennifer A. Dorsey
                                                                                                                                            DATED
                                                                                          18                                                 Dated: January 31, 2020

                                                                                          19
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                                2
